351 S.W.3d 288 (2011)
Joseph P. SANFORD, Appellant,
v.
MISSOURI BOARD OF PROBATION AND PAROLE, Respondent.
No. WD 73098.
Missouri Court of Appeals, Western District.
November 8, 2011.
Joseph Sanford, Appellant Acting pro se.
Stephen David Hawke, Jefferson City, MO, for respondent.
Division Three: JAMES E. WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.
PER CURIAM:
Joseph Sanford appealed the circuit court's dismissal of his petition for declaratory judgment for failing to state a claim for which relief could be granted. In his petition, Sanford sought a declaration of his right to be considered for "good time credit" while serving a sentence in the Missouri Department of Corrections. Sanford appealed the dismissal to this court. In the meantime, on October 25, 2011, while this appeal was pending, Sanford was released from confinement. Accordingly, the appeal is now moot. Brown v. Moore, 126 S.W.3d 465 (Mo.App.2004). Appeal dismissed.